Per Curiam.
The questions raised on these appeals have been decided in prior cases. The claims of Peter M. Hoof filed December 12, 1935, of Gustav Hilseher filed June 15, 1937, and of Joseph Badice filed August 13, 1941, are sufficient in form as verified complaints, as was held in Matter of Rooney v. McGoldrick (255 App. Div. 844, affd. 280 N. Y. 632). The correct dates of the filing of verified complaints by the petitioners Lipari, Wabshinak and Blaney are stated in the petition. All six petitioners are entitled to receive the prevailing rate of wages from the dates of their verified complaints in accordance with the decision of the Court of Appeals in Campbell v. City of New York (291 N. Y. 461).
The 10% deduction made by the Comptroller is proper under the authority of Matter of Watson v. McGoldrick (260 App. Div. 77, mod. on other grounds 286 N. Y. 47).
The proceedings should be remitted to the Comptroller for determination of the prevailing rate of wages for' the period applicable to the complaints of petitioners Hoof and Hilseher.